PER CURIAM.
Upon review of the briefs and record in this cause we are of the opinion that the learned trial court erred in entering a partial summary judgment against the defendants on the issue of liability. See DeCleir v. Clark, 269 So.2d 691 (Fla. 4th DCA 1972). As pointed out in DeCleir, supra, whether the defendant driver’s explanation is sufficient to overcome the presumption of negligence (where the defendant driver’s vehicle strikes the rear of another vehicle) is a matter which under the totality of the cir*940cumstances in this cause was within the exclusive province of the jury. Accordingly, the order of partial summary judgment is vacated and set aside and the cause remanded for further proceedings consistent herewith.
MAGER, C. J., and CROSS and DOW-NEY, JJ., concur.